

116 HR 2920 IH: Community College to Career Fund in Higher Education Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2920IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to support community college and industry partnerships,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Community College to Career Fund in Higher Education Act. 2.Community college to career fundTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following:
			
				BBCommunity college to career fund
					899.Community college and industry partnerships grant program
 (a)DefinitionsIn this section: (1)WIOA definitionsThe terms career pathway, integrated education and training, individual with a barrier to employment, industry or sector partnership, and in-demand industry sector or occupation have the meanings given to such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate's degree, including 2-year Tribal Colleges or Universities, as defined in section 316, and public 2-year institutions of higher education.
 (3)Education and workforce training programThe term education and workforce training program— (A)means a career pathway program, or a program that utilizes integrated education and training strategies, that leads to a recognized postsecondary credential; and
 (B)includes a registered apprenticeship program, on-the-job training program, or paid internship, if the program or internship meets the requirements of subparagraph (A).
 (4)Eligible entityThe term eligible entity means an institution of higher education, or a consortium of institutions of higher education, that—
 (A)is part of an industry or sector partnership, or is working directly with an industry or sector partnership for purposes of a grant under this section; and
 (B)may, for purposes of a grant under this section and in addition to the industry or sector partnership, partner with one or more of the following:
 (i)An eligible provider, as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272).
 (ii)An institution of higher education, as defined in section 101. (iii)An elementary school or secondary school, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965.
 (iv)Any other entity that the Secretaries consider appropriate. (5)Institution of higher educationThe term institution of higher education—
 (A)means— (i)a community college; or
 (ii)a 4-year public institution of higher education (as defined in section 101(a)) or a Tribal College or University (as defined in section 316(b)) that—
 (I)offers an associate degree; and (II)will use funds provided under this section for education and workforce training programs or activities for courses of study that culminate with a recognized postsecondary credential, and not for courses of study culminating in a baccalaureate or advanced degree; and
 (B)includes institutions described in subparagraph (A) that are located in the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (6)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a certificate of completion of an apprenticeship, a license recognized by the State involved or Federal Government, or an associate degree.
 (7)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Labor, acting jointly in accordance with the interagency agreement described in subsection (h).
							(b)Grants authorized
 (1)In generalNot later than the last day of the first full fiscal year following the date of enactment of the Community College to Career Fund in Higher Education Act and from funds appropriated under subsection (g), the Secretaries shall award competitive grants to eligible entities to enable the eligible entities to carry out education and workforce training programs or activities described in subsection (e).
 (2)Duration of grantsA grants awarded under this section shall be for a period of not more than 5 years, subject to subsection (f)(3).
 (c)ApplicationAn eligible entity desiring a grant under this section shall submit to the Secretaries an application at such time, in such manner, and containing such information as the Secretaries determine is required. The application shall contain—
 (1)a grant proposal for each education and workforce training program or activity to be supported under the grant that includes a detailed description of—
 (A)the specific education and workforce training program or activity that will be supported, and the quality of the program or activity;
 (B)the extent to which the program or activity aligns with— (i)an overall strategic plan developed by the eligible entity in collaboration with an industry sector partnership and, if applicable, other partner organizations;
 (ii)a statewide or regional workforce development strategy, including strategies established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3201 et seq.) and the Carl D. Perkins Career and Technical Education Act of 2006; and
 (iii)in-demand industry sectors or occupations; (C)quantitative data and evidence that demonstrates the extent to which the program or activity to be supported will meet the needs of employers in the area for skilled workers in in-demand industry sectors or occupations;
 (D)the extent to which the program or activity to be supported will meet the needs of students in the area;
 (E)how the program or activity to be supported meets the criteria established under subsection (d), including the manner in which the grant will be used to develop, offer, improve, or provide the program or activity; and
 (F)any previous experience of the eligible entity in providing education and workforce training programs or activities, the absence of which shall not automatically disqualify an eligible entity from receiving a grant under this section; and
								(2)
 (A)a detailed description of how the eligible entity will ensure that any education and workforce training programs or activities supported under the grant will meet the performance measures described in subsection (f); and
 (B)an assurance that the entity will annually submit to the Secretaries information on the performance of each education and workforce training program or activity supported under the grant, in the context of the performance measures described in subsection (f).
								(d)Criteria for award
 (1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries that shall include, at a minimum, the following:
 (A)A determination of the merits of the grant proposal submitted by the eligible entity to develop, offer, improve, or provide an education and workforce training program or activity to be made available to students.
 (B)An assessment of the likely employment opportunities available in the area to individuals who complete an education and workforce training program or activity that the eligible entity proposes to develop, offer, improve or provide under the grant, based on State or local labor market data.
 (2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that—
 (A)are working with an industry or sector partnership that prioritizes facilitating the hiring of individuals who have obtained a recognized postsecondary credential from the education and workforce training programs or activities offered by the eligible entity;
 (B)are focused on serving individuals with barriers to employment, veterans, spouses of members of the Armed Forces, or incumbent workers who are low-skilled and who need to increase their employability skills;
 (C)serve areas with high unemployment rates; or (D)commit to increasing access to education and workforce training programs or activities that meet the needs of employers in in-demand industry sectors or occupations.
 (e)Use of fundsAn eligible entity receiving a grant under this section shall use grant funds for 1 or more of the following:
 (1)The development, offering, improvement, or provision of 1 or more education and workforce training programs or activities leading to recognized postsecondary credentials that will meet the needs of employers in in-demand industry sectors or occupations.
 (2)The development and implementation of policies, programs, or activities that expand opportunities for students to earn a recognized postsecondary credential in in-demand industry sectors or occupations, including by—
 (A)facilitating the transfer of academic credits between institutions of higher education (as defined in section 101), including the transfer of academic credits for courses in the same field or program of study;
 (B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of general core curriculum;
 (C)developing or enhancing student support service programs or activities; and (D)establishing policies and processes for assessing and awarding postsecondary credit for work-related learning or work-based learning (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006).
 (3)The creation or alignment of career pathways that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including programs or activities that—
 (A)blend basic skills and occupational training; (B)facilitate means of transitioning participants from noncredit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
 (C)build or enhance linkages between secondary education or adult education and literacy programs (including those programs established under the Carl D. Perkins Career and Technical Education Act of 2006 or the Workforce Innovation and Opportunity Act (29 U.S.C. 3201 et seq.)) and postsecondary institutions, including the development of dual or concurrent enrollment programs; or
 (D)are designed to increase the provision of workforce training for students, including students who are members of the Armed Forces (including members of the National Guard or Reserves) and veterans, in order to facilitate their entry into high-skill, high-wage jobs or in-demand industry sectors or occupations.
								(f)Performance measures
 (1)In generalThe Secretaries shall establish performance measures for the education and workforce training programs and activities supported under this section, which shall consist of—
 (A)the primary indicators of performance, as described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)); and
 (B)a level of performance for each indicator described in subparagraph (A). (2)Monitoring progressThe Secretaries shall—
 (A)monitor the progress of eligible entities that receive grants under this section to ensure their education and workforce training programs or activities supported under this section meet the performance measures established under paragraph (1); and
 (B)annually publish a report regarding the progress of such programs or activities in meeting the performance measures, including the results for each performance measure disaggregated by—
 (i)race and ethnicity; (ii)age intervals;
 (iii)gender; and (iv)Federal Pell Grant recipient status.
 (3)Satisfactory progressThe Secretaries shall not continue to provide funds under a grant under this section after the third year of the grant period unless the eligible entity has achieved satisfactory progress toward meeting the levels of performance on the performance measures, as determined by the Secretaries.
							(g)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section such sums as may be necessary. (2)Administrative costNot more than 5 percent of the amounts made available under paragraph (1) for a fiscal year may be used by the Secretaries for the Federal administration of the program under this section, including providing technical assistance and carrying out evaluations.
 (3)Period of availabilityFunds appropriated under paragraph (1) for a fiscal year shall remain available for obligation for that fiscal year and the succeeding 4 fiscal years.
 (h)Interagency agreementNot later than 90 days after the date of enactment of the Community College to Career Fund in Higher Education Act, the Secretaries shall enter into a formal interagency agreement establishing the terms by which the Secretaries shall jointly administer the program under this section..
		